





CITATION:
Taylor v. Canada
          (Attorney General), 2011 ONCA 181



DATE: 20110304



DOCKET: M39464



COURT OF APPEAL FOR ONTARIO



Armstrong J.A. (In Chambers)



BETWEEN



Kathryn Anne Taylor



Plaintiff (Moving Party)



and



The Attorney General of Canada



Defendant (Moving Party)



Proceeding under the
Class Proceedings Act, 1992



Kirk M. Baert, for the plaintiff



Paul Evraire, Q.C., for the defendant



Heard: December 13, 2010



INTRODUCTION

[1]

This class action has had a tortured procedural
    history.  The parties come to the Court
    of Appeal jointly seeking to leapfrog the Divisional Court by way of a motion
    for leave to have a special case determined pursuant to
rr
.
    22.01
and
22.03 of the
Rules of Civil Procedure
.

[2]

The issue, which they seek to have determined,
    is what is required in a statement of claim for regulatory negligence to
    satisfy the relationship of proximity between the plaintiff and the defendant.

[3]

The parties are in agreement that the common law
    authorities in this province on the issue of proximity in the regulatory
    context are in conflict or, at least, in a state of divergence.  They submit that certain decisions of this
    court are in conflict with each other and with a recent decision of the British
    Columbia Court of Appeal.

[4]

At the outset, I state unequivocally that it
    will be a rare case where
rr
. 22.01
and
22.03 will be invoked to bypass the Divisional Courts appellate jurisdiction.

THE BACKGROUND AND PROCEDURAL HISTORY OF THIS CASE

[5]

The plaintiff is a representative of a class of
    persons who claim to have suffered injury as a result of the implantation of
    temporomandibular joints in their jaws.  The claim is brought against the Attorney General of Canada for alleged
    negligence of Health Canada in the exercise of its regulatory duties, statutory
    powers and responsibilities under the
Food
    and Drug Act
, R.S.C. 1985,
c
. F-27.  The plaintiff in her statement of claim seeks
    declaratory relief, mandatory orders and damages.

[6]

On September 5, 2007, Cullity J. of the Superior
    Court of Justice (the motion judge) certified the action as a class
    proceeding pursuant to s. 5 of the
Class
    Proceedings Act, 1992
, S.O. 1992, c. 6:
Taylor
    v. Canada (Minister of Health)
(2007), 285 D.L.R. (4th) 296.

[7]

In concluding that the plaintiff had pled a
    reasonable cause of action in negligence, the motion judge said at paragraphs
    39 and 40:

The allegations [in the Statement of Claim] are
    consistent with an interpretation that Health Canadas failure to take steps to
    enforce the regulations and its directions to the distributor of the devices 
    despite its knowledge that they were being breached  facilitated the continued
    sale of the devices and thereby created a risk to the health of the intended
    recipients.  Health Canadas alleged
    failure to enforce the regulations when it was aware that sales of the implants
    were continuing after it had given notice of breaches on a number of occasions
    over a period of six or seven years, could only have encouraged the
    importer/distributor to believe that it could ignore its statutory obligations,
    and Health Canadas warnings, with complete impunity.  In these circumstances, I believe it would be
    open to a court to find that Health Canadas course of conduct  including the
    dissemination of the misinformation in its database  increased the risk to the
    health of the plaintiff and other potential recipients of the implants and gave
    rise to a relationship of proximity with them.

It is possible that the plaintiff will not be able
    to prove the allegations of fact in the statement of claim  or that a different
    complexion may be placed on them when all the evidence on each side is before
    the court at trial.  These are not
    matters I am concerned with on this motion.  On the basis of the pleading alone, I do not consider it to be plain and
    obvious that Ms. Taylor has no chance of success in establishing that a
    relationship of proximity  as required to establish a private law duty of care
     existed in connection with operational acts of Health Canada.  I believe this conclusion is consistent with
    the cases I have cited, and others such as
Sauer
    v. Canada (Attorney General)
, [2007] O.J. No. 2443 (C.A.);
Swanson Estate v.
The
    Crown
(1991), 80 D.L.R. (4th) 741 (F.C.A.); and
Williams v. Canada (Minister of Health)
(2005), 76 O.R. (3d) 763 (S.C.J.).

[8]

In
Sauer
,
    referred to in the above quotation, a proposed class action was commenced on
    behalf of cattle farmers alleging negligence against the Federal Crown for its
    failure in respect of the regulation of cattle feed.  Goudge J.A., writing for the court, said at
    paragraphs 58 to 62:

Canada bases its appeal on the proposition that both
    of Sauers claims attack legislative decisions  one to regulate in a certain
    way, and one not to regulate until a certain date  and that, as such, it is
    plain and obvious that neither can attract tort liability.

I disagree that, at this stage of the proceedings,
    this conclusion is plain and obvious and that Sauers claims must fail.

There is no doubt that Sauers assertion of a
    private law duty of care on Canada must meet the two-stage test derived from
Anns, supra
.

At the first stage, Canada does not seriously contest
    the foreseeability requirement. However, it does argue that there can be no
    relationship of sufficient proximity between commercial cattle farmers in
    Canada when Canada makes legislative decisions.

On the other hand, Sauer argues that he has pleaded
    the facts required to show sufficient proximity between Canada and commercial
    cattle farmers to raise a
prima facie
duty of care.  In particular, he points
    to the many public representations by Canada that it regulates the content of
    cattle feed to protect commercial cattle farmers among others.  He says this shows that Canada was acting
    with their interests in mind rather than the broad public interest.  Sauer says that Canadas public assumption of
    a duty to Canadian cattle farmers to ensure the safety of cattle feed yields
    the conclusion that it is not plain and obvious that his claim of a
prima facie
duty of care will not
    succeed.  I agree.

[9]

The defendant in this case applied for leave to
    appeal the order of the motion judge before Greer J. of the Divisional
    Court.  Greer J., in refusing leave to
    appeal, adopted this courts reasons in
Sauer
.  See
Taylor
    v. Canada (A.G.)
(2007), 289 D.L.R. (4th) 567 at para. 29.

[10]

At the time of the leave to appeal motion before
    Greer J., this court had not yet heard argument in the appeals from
Drady v. Canada

(Minister of Health)
, [2007] O.J. No. 2812 (S.C.) and
Attis v. Canada (Minister of Health)
,
    [2007] O.J. No. 1744 (S.C.).
Drady
involved an intended class action
    involving a similar medical device as the one at issue in this case.  The same motion  judge (Cullity J.) dismissed Dradys claim in
    part on the basis that it was plain and obvious that the pleading disclosed no
    cause of action because the plaintiff had been unable to identify the implant
    manufacturer as one regulated by Health Canada.

[11]

It was two months later that the motion judge
    released his reasons in this case  reaching the opposite result.  In this case, the motion judge observed that Ms.
    Taylors allegations were virtually identical to those in
Drady
.  In the result, Taylor
    succeeded where Drady had failed, because Ms. Taylor had been able to identify
    the manufacturer of the implant as one regulated by Health Canada.

[12]

On appeal,
Drady
was heard in this court with
Attis
, a
    breast implant case.  In both cases, the
    plaintiffs appealed the Superior Court decisions, which held that the federal crown
    did not owe a private law duty of care to the recipients of the medical devices
    in issue.  The court dismissed both
    appeals on September 30, 2008.  See
Drady
(2008), 300 D.L.R. (4th) 443,
    leave to appeal refused [2008] S.C.C.A. No. 492 and
Attis
(2008), 93 O.R. (3d) 35, leave to appeal refused [2008]
    S.C.C.A. No. 491.

[13]

In
Drady
,
    Lang J.A., writing for the court, made specific reference to the reasons of the
    motion judge in this case and rejected his notion of proximity at para.
    52:

I conclude that the motion judge erred to the extent
    he assumed that, without more, conduct that increases risk creates a
    relationship of proximity.

[14]

In
Drady
,
    the court referred to the adequacy of the plea of proximity in
Sauer
at para. 42:

Proximity was also adequately pleaded in
Sauer
on the basis of the many express
    public representations by the government that it was acting for the explicit
    purpose of protecting the commercial cattle farmers.  These representations supported the
    plaintiffs allegation that the government assumed a private law duty to act on
    behalf of the farmers.

[15]

In reference to the pleadings in
Drady
, Lang J.A. concluded at para. 54:

The pleadings do not allege that any of the three
    communications came to the appellants attention or to the attention of any
    specific member of the public.  Nowhere
    does the appellant plead a specific representation made to him by Health
    Canada.  Moreover, nowhere does the
    appellant assert reliance, other than by pleading that members of the public
    generally relied on Health Canada to implement its public law duties.  In the absence of a specific representation
    or reliance on Health Canada regarding the safety of the implant, in my view,
    it is plain and obvious that the appellant cannot establish a direct and close
    relationship of proximity that makes it just and fair to impose a private law
    duty of care on Health Canada.

[16]

On the basis of this courts decisions in
Drady
and
Attis
, the defendant moved in December 2009 before the motion judge
    to reconsider the certification of the action as a class proceeding pursuant to
    s. 5(1)(a) of the
Class Proceedings Act
,
    i.e. whether the Statement of Claim discloses a cause of action.  In reasons dated January 11, 2010
[1]
, the
    motion judge struck the statement of claim subject to any amendment to remedy
    the pleadings.  The motion judge made
    specific reference to
Sauer
,
Drady
and
Attis
at paragraphs 27 and 34 of his reasons:

In reaching this conclusion, I have not overlooked
    the decision in
Sauer v. Canada
,
    [2007] 225 O.A.C. 143 (C.A.) which counsel were not able to reconcile with
Drady
and which I had, at certification,
    described as consistent with my conclusion on proximity.



In two subsequent cases I have heard since then,
Sauer
has been described by defendants
    counsel as wrongly decided.  That is
    obviously not a finding that is open to me.
Sauer
has, moreover, been
    referred to  and its correctness has not been questioned  in a number of
    subsequent cases in the Court of Appeal including
Williams v. Canada
, [2009] O.J. No. 1819,
Attis
,
Drady
and
Heaslip Estate v. Mansfield Ski Club Inc.
,
    [2009] O.J. No. 3185.

[17]

Pursuant to the decision of January 11, 2010,
    the plaintiff moved to amend the statement of claim.  In reasons delivered on September 7, 2010
[2]
, the
    motion judge granted leave to amend the statement of claim.  The motion judge described the amendments to
    the statement of claim at paragraph 57 of his reasons as follows:

[57]     The proposed amendments are intended, in
    part, to meet the criticisms of the Court of Appeal in
Drady
relating to the inadequacy of the prior pleading to justify a
    finding of proximity on the facts as pleaded.  For this purpose, the amendments take cognizance of the emphasis that
    the Court of Appeal gave to the importance of pleading representations relied
    on by the plaintiff and the distinction that the court drew between the
    pleading in
Sauer
 or at least the
    references to it in the reasons of Goudge J.A.  and in
Drady
and this case.

[18]

Finally, the motion judge offered his own
    opinion of the
Sauer
,
Drady/Attis
conundrum at para. 74:

By way of a general comment, I doubt whether any
    rational individual not bound by
stare
    decisis
would understand why it should be considered fair and reasonable to
    impose a duty of care on a government regulatory body in
Sauer
but not in this case when the amendments are made.  The question of proximity was not even
    considered by an experienced judge to merit discussion at first instance in
Sauer
and the Court of Appeal had no
    doubt that proximity had been sufficiently pleaded.  Any distinctions to be drawn on the words of
    the pleadings appear to me to be sufficiently close to hair-splitting as to be incompatible
    with the principles propounded in
Hunt
 at least as far as they have been traditionally applied in cases in which the
    Crown was not the moving party.

[19]

Following the order granting leave to amend the
    statement of claim, notice of application for leave to appeal dated September
    15, 2010 was filed in the Divisional Court.  No action has been taken in respect of that application pending the
    outcome of this motion for special leave.

[20]

Although not part of the procedural history of this
    action, it is appropriate to refer at this point to the decision of the British
    Columbia Court of Appeal in
Knight v.
    Imperial Tobacco Canada Ltd.
(2009), 313 D.L.R. (4th) 695.  The judgment was released on December 8  one
    month prior to the motion judges release of his reasons striking out the
    statement of claim in the case at bar.  In
Knight
, the British
    Columbia Court of Appeal upheld a pleading against the federal crown for
    negligent misrepresentation and negligent development of tobacco strains for
    mild and light cigarettes.  In a five
    judge court, Tysoe J.A., writing for the majority, at para. 58 made specific
    reference to the motion judges discussion of proximity:

On this point, I respectfully agree with the
    comments of Mr. Justice Cullity in
Taylor
    v. Canada (Minister of Health)
(2007), 285 D.L.R. (4th) 296 (Ont. S.C.J.),
    leave to appeal denied (2007), 289 D.L.R. (4th) 567, 233 O.A.C. 111:

[44]     Inaction
    by governmental bodies with statutory powers conferred for the protection of
    the public will not ordinarily engage a duty of care even though harm to
    individuals is reasonably foreseeable.  Absent a statutory provision, or implication, to the contrary, any duty
    to exercise the powers will be owed to the public and not to private
    individuals.  The missing element 
    proximity  may, however, be supplied if, by a course of conduct in a purported
    exercise of the powers, the agency creates, or contributes to, a foreseeable
    risk of harm to a discrete group.

In that case, Cullity J. certified a class proceeding
    against Canada in respect of a claim that the conduct of Health Canada in
    connection with implants intended for insertion in temporomandibular joints
    increased the risk to the health of the consumers of the implants.  Here, it is similarly alleged that the
    conduct of Canada increased the risk of health to cigarette smokers who
    purchased light and mild cigarettes.

THE POSITION OF THE PARTIES

[21]

The plaintiff and the defendant have moved
    jointly for leave to have a special case determined by this court pursuant to
rr
. 22.01 and 22.03 which provide:

22.01(1)
Where
the parties to a proceeding concur in stating a
    question of law in the form of a special case for the opinion of the court, any
    party may move before a judge to have the special case determined.

(2)       Where the judge is satisfied that the
    determination of the question may dispose of all or part of the proceeding,
    substantially shorten the hearing or result in a substantial saving of costs,
    the judge may hear and determine the special case.



22.03(1)         A
    motion under rule 22.01 may be made to a judge of the Court of Appeal for leave
    to have a special case determined in the first instance by that court and the
    judge may grant leave where subrule 22.01(2) is satisfied and where the special
    case raises an issue in respect of which,

(a)
there
are conflicting
    decisions of judges in Ontario and there is no decision of an appellate court
    in Ontario;

(b)
          there is a conflict between
    decisions of an appellate court in Ontario and an appellate court of another
    province, or between decisions of appellate courts of two or more other
    provinces; or

(c)
one
of the parties seeks to establish that a decision
    of an appellate court in Ontario should not be followed.

[22]

The parties submit that there is conflict
    between the Court of Appeals decision in
Sauer
on the one hand and its decisions in
Drady
and
Attis
on the other hand.  The plaintiff seeks to establish that
Drady
and
Attis
ought not to be followed.  She submits that the
Sauer
approach to proximity should be adopted because her pleadings comport with the
Sauer
pleadings.  The defendant, on the other hand, seeks to
    establish that
Sauer
ought not to be
    followed and that the
Drady/Attis
approach should govern as those cases appropriately raise the test for
    proximity to a higher level.

[23]

In effect, both parties take the position that
Sauer
and
Drady/Attis
cannot co-exist as the law of Ontario and this court
    must settle the issue.

[24]

Finally, they argue that they satisfy the
    requirements of r. 22.03(1
)(
b) to the effect that there
    is a conflict between
Drady
and
Attis
in this court and
Knight
in the British Columbia Court of
    Appeal which needs to be addressed.

[25]

Whether the parties are correct in their submissions
    on these issues is, of course, not for me to decide sitting as a single judge
    on the motion.  It may well be that this
    court will satisfy itself that
Sauer
and
Drady/Attis
can co-exist.

CONCLUSION

[26]

I indicated at the outset of these reasons that
    it will be a rare case where
rr
. 22.01
and
22.03 will be invoked to bypass the Divisional Courts
    appellate jurisdiction.  Indeed,
counsel for both parties were
unable to provide me with a
    single case either granting or denying special leave in these particular
    circumstances.

[27]

The parties have indicated to me that this
    litigation has already become a procedural marathon.  If the case was to follow through the normal
    course in the Divisional Court with leave to appeal and appeal in the
    Divisional Court, followed by the inevitable application for leave to appeal to
    this court and the appeal in this court, then several more months  if not a
    couple of years  will have passed.  This
    action was commenced in December 1999 and pleadings have not yet closed.  So much for access to justice!

[28]

It is time to get this case moving ahead.  Also, counsel advises me that there are 30
    other cases waiting in the wings for this issue to be resolved.  The stating of a special case will permit the
    case to move past the pleading stage in a substantially shorter period of time
    than would otherwise be the case if it were left to proceed through the normal
    appellate process.  I have no doubt that
    in the particular
circumstances,
this would be a
    desirable course to follow.

[29]

However, I must first be satisfied that
rr
. 22.01
and
22.03 permit me to
    grant leave to have a special case determined by this court.  There is a problem with the language of r.
    22.03(1), which I repeat in part for convenience:

A motion under rule 22.01 may be made to a judge of
    the Court of Appeal for leave to have a special case determined
in the first instance
by that court 
    [Emphasis added.]

[30]

The problem is in the words, to have a special
    case determined in the first instance.  The motion judge has already addressed the issue of proximity as a first
    instance judge.  Does that mean that the
    parties are now foreclosed from obtaining an order from this court to determine
    the issue in the first instance?  Can
    there be more than one first instance hearing?  While a literal reading of these words suggests that the parties are not
    entitled to the order they seek, I prefer to take a more liberal construction
    of r. 22.03(1) as is mandated in r. 1.04(1):

These rules shall be liberally construed to secure
    the just, most expeditious and least expensive determination of every civil
    proceeding on its merits.

[31]

Under r. 22.03(1), I think it is reasonable, in
    these particular circumstances, to view the special case as a request to have
    the issue determined afresh in the first instance.  While a special case could be viewed as an
    appeal from the order of the motion judge, I am prepared to accept that the
    position of the parties taken in post-argument submissions could be treated by
    this court as a separate motion or application.

[32]

The circumstances here lead me to exercise my
    discretion in what I consider to be a rare exception.  To do so satisfies the objective of r. 22.01(2):

Where the judge is satisfied that the determination
    of the question may dispose of all or part of the proceeding, substantially
    shorten the hearing or result in a substantial saving of costs, the [Court of
    Appeal] may hear and determine the special case.

[33]

Finally, I turn to the question of whether the
    case otherwise fits the requirements of r. 22.03(1).  Clause c of r. 22.03(1) is satisfied in
    that both parties seek to establish that particular decisions of this court
    should not be followed.

[34]

The circumstances of this case that lead me to
    exercise my discretion in favour of granting leave include the current state of
    the jurisprudence at the appellate level on an important issue of law, the inevitability
    that this issue will have to be decided by this court in this proceeding, the
    fact that an additional step  an appeal to the Divisional Court  will add
    significant expense to the proceeding and is very unlikely to assist in the
    ultimate determination of the issue by this court, the enormous delay and
    expense that have already occurred in this case, the importance of the case
    and, finally, the fact that both parties are consenting to the matter being
    heard by this court as a first instance motion.

DISPOSITION

[35]

An order will go pursuant to
rr
.
    22.01 and 22.03 granting leave to the parties to have a special case determined
    by this court as follows:

(i)

What are the requirements in a statement of
    claim to establish sufficient proximity between the plaintiff and the defendant
    in a claim brought against a governmental body for regulatory negligence?

(ii)

Does the amended statement of claim in this case
    satisfy those requirements?

[36]

In accordance with the agreement of the parties,
    there shall be no award of costs of this motion.

Robert
    P. Armstrong J.A.





[1]

Taylor v. Canada
, 2010 ONSC 4799.



[2]

Reported alongside the January 11 reasons at 2010 ONSC 4799.


